Atkinson, J.
1. The county board of education has the power, when the best interests of the schools of the county demand it, to separate or divide any school district into two or more school districts, and to provide for the election of a board of trustees for each of such districts, and to do all other things for the government and control of the districts as provided by statute for the organization and control of school districts. Acts 1911, pp. 94-104; Park’s Ann. Civil Code, § 1565 (v.) The decision in Hodges v. Talbert, 135 Ga. 253 (69 S. E. 103), to the effect that a county board of education could not, after a county had been laid off into school districts, establish a new school district by cutting off substantial portions of several adjacent districts, and out of the portions so cut off establish a new district, was rendered prior to the act above cited. *2482. Where the county board of education has duly divided one school district into two school districts, under the provisions of the above-cited act, one of the districts so created may have an election for local school taxation under the statute, although an election for such purpose had been held during the same year and failed to carry in the old district as constituted before the division.
No. 1701.
May 15, 1920.
Petition for injunction. Before Judge Terrell. Carroll superior court. September 15, 1919.
Boykin & Boykin, for plaintiffs. C. C. Roop, for defendants.
3. Under the pleadings and the evidence the judge did not err in refusing to grant the prayers for interlocutory injunction.

Judgment affirmed.


All the Justices concur.